  Case 15-02706         Doc 53     Filed 02/05/19 Entered 02/05/19 13:55:07              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-02706
         JOHN E TATE, JR.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/28/2015.

         2) The plan was confirmed on 06/10/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/31/2015, 06/09/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/06/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,062.00.

         10) Amount of unsecured claims discharged without payment: $115,625.28.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-02706       Doc 53        Filed 02/05/19 Entered 02/05/19 13:55:07                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $9,167.00
       Less amount refunded to debtor                            $167.00

NET RECEIPTS:                                                                                     $9,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $391.72
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,891.72

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AES                              Unsecured      2,046.00            NA              NA            0.00       0.00
AMCORE BANK NA/HARRIS BANK N     Unsecured         400.00           NA              NA            0.00       0.00
ASSET ACQUISITION GROUP LLC      Unsecured      6,535.00     10,152.92        10,152.92        427.14        0.00
BALLYS TOTAL FITNESS             Unsecured      5,000.00            NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured         600.00           NA              NA            0.00       0.00
BLAST FITNESS                    Unsecured         100.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured         179.00           NA              NA            0.00       0.00
CASHNET USA                      Unsecured         863.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,400.00       5,918.80        5,918.80        249.01        0.00
COMCAST CABLE                    Unsecured         400.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,500.00       1,555.10        1,555.10          65.42       0.00
DIRECTV LLC                      Unsecured         900.00           NA              NA            0.00       0.00
DISH NETWORK                     Unsecured          13.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured      1,060.00            NA              NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured      2,086.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         759.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured      2,500.00            NA              NA            0.00       0.00
FIRST BANK OF DELAWARE           Unsecured         600.00           NA              NA            0.00       0.00
GUARANTY BANK                    Unsecured         350.00           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      6,500.00       8,987.00        8,987.00        378.09        0.00
IL DEPT OF REVENUE               Unsecured            NA         979.11          979.11          41.19       0.00
IL STATE DISBURSEMENT UNIT       Priority       1,454.00       1,453.74        1,453.74      1,453.74        0.00
INTERNAL REVENUE SERVICE         Unsecured      2,200.00       2,882.57        2,882.57        121.27        0.00
INTERNAL REVENUE SERVICE         Priority          186.00      1,534.73        1,534.73      1,534.73        0.00
INTERNAL REVENUE SERVICE         Priority          533.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority          790.00           NA              NA            0.00       0.00
ISAC                             Unsecured      2,334.00     17,945.67        17,945.67        754.98        0.00
LASALLE BANK                     Unsecured         400.00           NA              NA            0.00       0.00
LOAN POINT                       Unsecured         600.00           NA              NA            0.00       0.00
MB FINANCIAL                     Unsecured         200.00           NA              NA            0.00       0.00
NATIONAL COLLEGIATE              Unsecured         231.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-02706       Doc 53        Filed 02/05/19 Entered 02/05/19 13:55:07                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
NCSC                             Unsecured         250.00             NA           NA             0.00        0.00
PAYPAL                           Unsecured            NA           531.44       531.44           22.36        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured            NA           407.21       407.21           17.13        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         201.00             NA           NA             0.00        0.00
PNC BANK                         Unsecured         500.00             NA           NA             0.00        0.00
PREMIER BANK CARD                Unsecured         400.00             NA           NA             0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         125.00          244.26       244.26           10.28        0.00
RUSH OAK PARK                    Unsecured     15,000.00              NA           NA             0.00        0.00
SALLIE MAE                       Unsecured      1,226.00              NA           NA             0.00        0.00
SALLIE MAE                       Unsecured         987.00             NA           NA             0.00        0.00
SALLIE MAE                       Unsecured      1,616.00              NA           NA             0.00        0.00
SALLIE MAE                       Unsecured      1,473.00              NA           NA             0.00        0.00
SALLIE MAE                       Unsecured      1,486.00              NA           NA             0.00        0.00
SALLIE MAE                       Unsecured      1,950.00              NA           NA             0.00        0.00
SALLIE MAE                       Unsecured      1,841.00              NA           NA             0.00        0.00
TCF NATIONAL BANK                Unsecured         400.00             NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         714.00          476.75       476.75           20.06        0.00
TOTAL CARD INC                   Unsecured         400.00             NA           NA             0.00        0.00
TRITON COLLEGE                   Unsecured         735.00             NA           NA             0.00        0.00
UNIVERSAL ACCEPTANCE CORP        Unsecured      9,416.00              NA           NA             0.00        0.00
UNIVERSITY OF CHICAGO HOSPITAL   Unsecured      4,000.00              NA           NA             0.00        0.00
US BANK NA                       Unsecured         200.00          306.26       306.26           12.88        0.00
US Cellular                      Unsecured         364.00             NA           NA             0.00        0.00
VERIZON WIRELESS                 Unsecured         410.00             NA           NA             0.00        0.00
VILLAGE OF OAK PARK              Unsecured         300.00             NA           NA             0.00        0.00
WACHOVIA DEALER SERVICES         Unsecured      5,116.00              NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00                 $0.00               $0.00
      Mortgage Arrearage                                        $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                   $0.00                 $0.00               $0.00
      All Other Secured                                         $0.00                 $0.00               $0.00
TOTAL SECURED:                                                  $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $1,453.74          $1,453.74                  $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                  $0.00
       All Other Priority                                   $1,534.73          $1,534.73                  $0.00
TOTAL PRIORITY:                                             $2,988.47          $2,988.47                  $0.00

GENERAL UNSECURED PAYMENTS:                             $50,387.09             $2,119.81                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-02706         Doc 53      Filed 02/05/19 Entered 02/05/19 13:55:07                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $3,891.72
         Disbursements to Creditors                             $5,108.28

TOTAL DISBURSEMENTS :                                                                        $9,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
